         Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 1 of 10. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

JORDAN PURVIS, on behalf of himself and       )
others similarly situated,                    ) CASE NO.
                                              )
             Plaintiff,                       ) JUDGE
                                              )
     v.                                       ) CLASS AND COLLECTIVE ACTION
                                              ) COMPLAINT
OSL RETAIL SERVICES CORPORATION, )
                                              ) JURY DEMAND INCLUDED HEREON
             Defendant.                       )
                                              )
      Plaintiff Jordan Purvis (“Representative Plaintiff”), by and through counsel, for his

 Complaint against Defendant OSL Retail Services Corporation (“Defendant”), states and alleges

 as follows:

                                        INTRODUCTION

        1.       This case challenges policies and practices of Defendant that violated the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio overtime

 compensation statute, Ohio Rev. Code § 4111.03.

        2.       Representative Plaintiff brings this case as an FLSA “collective action” pursuant

 to 29 U.S.C. § 216(b), which provides that “[a]n action to recover the liability “prescribed by

 the FLSA “may be maintained against any employer … by any one or more employees for and

 in behalf of himself or themselves and other employees similarly situated.” Plaintiff brings

 this case on behalf of himself and other “similarly-situated” persons who may join this case

 pursuant to § 216(b) (the “FLSA Collective Class”).

        3.       Representative Plaintiff also brings this case as a class action pursuant to Fed. R.

 Civ. P. 23 on behalf of himself and other members of a class of persons, defined herein, who

 assert factually-related claims under Ohio wage-and-hour statutes (the “Ohio Class”).
        Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 2 of 10. PageID #: 2




                                 JURISDICTION AND VENUE

       4.        This Court has jurisdiction over Representative Plaintiff’s FLSA claims

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

       5.        This Court has supplemental jurisdiction over Representative Plaintiff’s claims

under Ohio law because those claims are so related to the FLSA claims as to form part of the

same case or controversy.

       6.       Venue is proper in this judicial district and division pursuant to 28 U.S.C. §1391(b)

because Defendant conducts business in this district and division a substantial part of the events

or omissions giving rise to Representative Plaintiff’s claims occurred here.

                                             PARTIES

       7.        Representative Plaintiff is a resident of Ohio who was employed by Defendant

from May 2020 to June 2021. During his employment with Defendant, Plaintiff held the position

of Team Lead.

       8.        Defendant is a Corporation for Profit organized under the laws of the state of

Michigan and maintaining a principal place of business in Canada. Defendant is in the business of

selling cellular phones and services. Defendant can be served through its Statutory Agent, CT

Corporation System, at 4400 Easton Commons Way, Suite 125, Columbus, OH 43219.

       9.        Defendant employed Representative Plaintiff in Ohio at all times relevant to this

Complaint.

       10.       At all times relevant, Representative Plaintiff and others similarly situated were

“employees” within the meaning of the FLSA, 29 U.S.C. § 203(d), and corresponding provisions

of Ohio law including the Ohio overtime compensation statute, Ohio Rev. Code § 4111.03.
        Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 3 of 10. PageID #: 3




       11.       At all times relevant, Defendant was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d), and corresponding provisions of Ohio law including the Ohio

overtime compensation statute, Ohio Rev. Code § 4111.03.

       12.       At all times relevant, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       13.       At all times relevant, Representative Plaintiff and those similarly situated were

employees engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. §§ 206-207.

       14.       Representative Plaintiff’s written consent to join this action is being filed pursuant

to 29 U.S.C. § 216(b) and is attached as Exhibit A.

                                   FACTUAL ALLEGATIONS

       15.        At all relevant times, Defendant employed Representative Plaintiff and others

similarly situated as hourly, non-exempt employees with the title of Team Lead.

       16.       At all relevant times, Representative Plaintiff and other similarly situated

employees routinely worked 40 or more hours per workweek.

       17.       Defendant required Representative Plaintiff and other similarly situated

employees to attend morning meetings with their supervisors several times per week.

       18.       These meetings each typically lasted 30 to 45 minutes. At least once per month,

Representative Plaintiff and other similarly situated employees attended a meeting that lasted one

or more hours.

       19.       Representative Plaintiff and other similarly situated employees had to attend these

meetings regardless of whether they were scheduled to be working at the time of the meeting.
         Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 4 of 10. PageID #: 4




       20.       Time spent in attendance at these meetings constitute hours worked within the

meaning of the FLSA and Ohio law. However, Defendant did not compensate Representative

Plaintiff and other similarly situated employees for attending these meetings.

       21.       Defendant also utilized a group messaging program named “GroupMe.”

       22.       Defendant’s employees and management used GroupMe to communicate about

work-related issues or answer work-related questions. Defendant required its Team Leads to

respond to GroupMe messages or react to posts on GroupMe, even if they were not clocked in and

working.

       23.       The time spent communicating and interacting with the GroupMe application

constitutes hours worked within the meaning of the FLSA and Ohio law. However, Defendant did

not compensate Representative Plaintiff and other similarly situated employees for time spent

communicating and interacting with the GroupMe program.

       24.       Defendant’s failure to pay Representative Plaintiff and similarly situated

employees for time spent attending morning meetings and using the GroupMe application resulted

in Representative Plaintiff and similarly situated employees not being paid overtime compensation

for all hours worked in excess of 40 per workweek, in violation of the FLSA and Ohio law.

       25.       Defendant’s failure to pay Representative Plaintiff and other similarly situated

employees for time spent attending morning meetings and using the GroupMe program was

knowing and willful.

                          COLLECTIVE ACTION ALLEGATIONS

       26.       Representative Plaintiff incorporates by reference the foregoing allegations as if

fully rewritten herein.
         Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 5 of 10. PageID #: 5




       27.         Representative Plaintiff brings this case as a collective action pursuant to 29

U.S.C. § 216(b) on behalf of himself and others similarly situated who have similar claims under

the FLSA (the “FLSA Collective Class”). The FLSA Collective Class is defined as:

               All current and former Team Leads employed by Defendant at any time in
               the three years preceding the date of the filing of this Action to the present,
               who worked 40 or more hours in any workweek and in the same workweek
               attended a meeting or used the GroupMe application, but were not paid for
               this time.

       28.         Such persons are “similarly situated” with respect to Defendant’s FLSA

violations in that all were non-exempt employees of Defendant, all were subjected to and injured

by Defendant’s unlawful practice, resulting in unpaid overtime, and all have the same claims

against Defendant for unpaid overtime compensation as well as for liquidated damages, attorneys’

fees, and costs.

       29.         Conditional certification of this case as a collective action pursuant to 29 U.S.C.

§ 216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

       30.         The persons similarly situated to Representative Plaintiff are readily identifiable

through the payroll records Defendant have maintained, and were required to maintain, pursuant

to the FLSA and Ohio law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.

                                 CLASS ACTION ALLEGATIONS

       31.         Representative Plaintiff incorporates by reference the foregoing allegations as if

fully rewritten herein.

       32.         Representative Plaintiff also brings this case as a class action pursuant to Fed. R.

Civ. P. 23 on behalf of himself and others similarly situated who have similar claims under the

laws of the State of Ohio (the “Ohio Class”). The Ohio Class is defined as:
        Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 6 of 10. PageID #: 6




               All current and former Team Leads employed by Defendant in Ohio at any
               time in the two years preceding the date of the filing of this Action to the
               present, who worked 40 or more hours in any workweek and in the same
               workweek attended a meeting or used the GroupMe application, but were
               not paid for this time.

       33.      The Ohio Class is so numerous that joinder of all class members is impracticable.

The exact number of class members as well as their identities are ascertainable from the

payroll records Defendant has maintained, and was required to maintain, pursuant to the FLSA

and Ohio law. 29 U.S.C. § 211(c) & 29 C.F.R. § 215.2; Ohio Const. art. II, § 34a.

       34.      There are questions of law or fact common to the Ohio Class, including but not

limited to: whether Defendant was required to compensate Representative Plaintiff and other class

members for time spent in meetings and responding to the GroupMe application, and, if so,

whether Defendant’s failure to compensate Representative Plaintiff and other class members

resulted in the underpayment of overtime compensation due to class members.

       35.      Representative Plaintiff’s claims are typical of the claims of other members of

the Ohio Class. Representative Plaintiff’s claims arise out of the same uniform course of conduct

by Defendant, and are based on the same legal theories, as the claims of other class members.

       36.      Representative Plaintiff will fairly and adequately protect the interests of the Ohio

Class. Representative Plaintiff’s interests are not antagonistic to, but rather are in unison with,

the interests of other class members. Representative Plaintiff’s counsel has broad experience in

handling class action litigation, including wage-and-hour litigation, and is fully qualified to

prosecute the claims of the Ohio Class in this case.

       37.      The questions of law or fact that are common to the Ohio Class predominate

over any questions affecting only individual members. The primary questions that will determine
         Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 7 of 10. PageID #: 7




Defendant’s liability to the class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

       38.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.

Certification of this case as a class action pursuant to Fed. R. Civ. P. 23 will enable the issues

to be adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                                  (FLSA Overtime Violations)

       39.       Representative Plaintiff incorporates by reference the foregoing allegations as if

fully rewritten herein.

       40.     Representative Plaintiff brings this claim for violation of the FLSA’s overtime

provisions on behalf of himself and the FLSA Collective Class members who may join this case

pursuant to 29 U.S.C. § 216(b). Representative Plaintiff’s written consent to becoming a party

to this action pursuant to § 216(b) has been filed with the Court.

       41.       The FLSA requires that Defendant’s non-exempt employees receive overtime

compensation for all hours worked in excess of forty (40) in a workweek.

       42.       As non-exempt employees, Representative Plaintiff and the FLSA Collective

Class members should have been paid overtime compensation at the rate of one and one-half

times their regular rate of pay for all hours worked in excess of forty hours per workweek.
        Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 8 of 10. PageID #: 8




       43.      Defendant failed to pay the required overtime compensation to Representative

Plaintiff and the FLSA Collective Class Members for all hours worked in excess of forty (40) in a

workweek.

       44.      At all relevant times, Defendant knew that it was required to pay Representative

Plaintiff and the FLSA Collective Class Members overtime compensation.

       45.      By engaging in that practice, Defendant willfully violated the FLSA and

regulations thereunder that have the force and effect of law.

       46.      As a result of Defendant’s violations of the FLSA, Representative Plaintiff and

the FLSA Collective Class Members were injured in that they did not receive overtime

compensation due to them pursuant to the FLSA. 29 U.S.C. § 216(b) entitles them to an award

of “unpaid overtime compensation” as well as “an additional equal amount as liquidated

damages.” Section 216(b) further provides that “[t]he court … shall, in addition to any judgment

awarded to the Plaintiffs or plaintiffs, allow a reasonable attorney’s fee to be paid by the

Defendants, and costs of the action.”

                                         COUNT TWO
                                   (Ohio Overtime Violations)

       47.      Representative Plaintiff incorporates by reference the foregoing allegations as if

fully rewritten herein.

       48.      Representative Plaintiff brings this claim for violation of the Ohio overtime

compensation statute, Ohio Rev. Code § 4111.03, on behalf of himself and the Ohio Class

members for which certification is sought pursuant to Fed. R. Civ. P. 23.

       49.      At all times relevant, Defendant was an employer covered by the Ohio overtime

compensation statute, Ohio Rev. Code § 4111.03.
         Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 9 of 10. PageID #: 9




        50.      Defendant violated the Ohio overtime compensation statute, Ohio Rev. Code §

4111.03, by failing to pay overtime compensation to its non-exempt employees for all hours

worked in excess of forty (40) in a workweek..

        51.      Defendant’s violations of Ohio Rev. Code § 4111.03 injured Representative

Plaintiff and the Ohio Class in that they did not receive overtime compensation due to them

pursuant to that statute.

        52.      Ohio Rev. Code § 4111.10(A) provides that Defendant, having violated § 4111.03,

is “liable to the employee[s] affected for the full amount of the overtime wage rate, less any amount

actually paid to the employee[s] by the employer, and for costs and reasonable attorney’s fees as

may be allowed by the court.”

                                     PRAYER FOR RELIEF

        WHEREFORE, Representative Plaintiff, and all similarly-situated employees,

collectively pray that this Honorable Court:

        A.      Conditionally certify this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b) and direct that Court-approved notice be issued to similarly-situated persons

informing them of this action and enabling them to opt in;

        B.      Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

Representative Plaintiff and other members of the Ohio Class;

        C.      Enter judgment against Defendant and in favor of Representative Plaintiff, the

FLSA Collective Class Members, and the Ohio Class;

        D.      Award compensatory damages to Representative Plaintiff, the FLSA Collective

Class Members, and the Ohio Class in the amount of their unpaid wages, as well as liquidated

damages in an equal amount;
       Case: 3:21-cv-01738-JZ Doc #: 1 Filed: 09/07/21 10 of 10. PageID #: 10




       E.      Award Representative Plaintiff, the FLSA Collective Class Members, and the Ohio

Class pre-judgment and post-judgment interest at the statutory rate; and

       F.      Award Representative Plaintiff their costs and attorney’s fees incurred in

prosecuting this action and such further relief as the Court deems equitable and just.



                                                      Respectfully submitted,
                                                      NILGES DRAHER LLC

                                                      /s/ Jeffrey J. Moyle
                                                      Jeffrey J. Moyle (0084854)
                                                      1360 E. 9th Street, Suite 808
                                                      Cleveland, Ohio 44114
                                                      Telephone:      216-230-2955
                                                      Facsimile:      330-754-1430
                                                      Email:          jmoyle@ohlaborlaw.com

                                                      Shannon M. Draher (0074304)
                                                      Hans A. Nilges (0076017)
                                                      7266 Portage St., N.W., Suite D
                                                      Massillon, Ohio 44646
                                                      Telephone:    330-470-4428
                                                      Facsimile:    330-754-1430
                                                      Email:        sdraher@ohlaborlaw.com
                                                                    hans@ohlaborlaw.com

                                                      Counsel for Representative Plaintiff



                                         JURY DEMAND

       Representative Plaintiff hereby demands a trial by jury on all claims so triable.

                                                      /s/ Jeffrey J. Moyle
                                                      Jeffrey J. Moyle

                                                      Counsel for Representative Plaintiff
